Citation Nr: 1137163	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  07-18 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel

INTRODUCTION

The Veteran had active service from June 1966 to May 1968 and from August 1968 to August 1974.

This matter came before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The Veteran testified before the undersigned Veterans Law Judge at the RO in October 2009.

In January 2010 the appeal was remanded for additional development of the record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As an initial matter, the Board notes that the Veteran is receipt of a Combat Action Badge and is thus shown to have performed combat service.  For injuries alleged to have been incurred in combat, the provisions of 38 U.S.C.A. § 1154(b) provide a relaxed evidentiary standard of proof to determine service connection.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  This provision does not establish a presumption of service connection; rather, it eases a combat Veteran's burden of demonstrating the occurrence of some in-service incident to which the current disability may be connected.  Id. at 392.  Here, in light of the Veteran's combat service, the Board accepts that he was exposed to acoustic trauma during active duty.

Service treatment records include the reports of various examinations.  On enlistment examination in October 1964, whispered and spoken voice testing was 15/15 bilaterally.

On release from active duty in May 1968, puretone thresholds were as follows:





HERTZ



500
1000
2000
3000
4000

Right
5 
0
-5
5
-10

Left
-5
-5
-5
5
-10


Reenlistment examination in August 1968 included audiological testing, which revealed the following puretone thresholds:





HERTZ



500
1000
2000
3000
4000

Right
0
0
0
not tested
0

Left
5
0
0
not tested
5


On discharge examination in July 1974, puretone thresholds were as follows:





HERTZ



500
1000
2000
3000
4000

Right
10
0
0
0
0

Left
5
0
0
5
5


The Veteran was afforded a herbicide examination in July 1979.  Audiometric testing revealed the following puretone thresholds:





HERTZ



500
1000
2000
3000
4000

Right
25
10
10
15
20

Left
15
10
10
15
15


In its December 2010 remand, the Board observed that an October 2006 VA examiner did not address the post-service examination dated in July 1979, which revealed a fairly significant threshold shift in the Veteran's hearing acuity since his separation examination in July 1974.  The Board noted that it was unclear whether all pertinent records had been reviewed by the examiner in rendering the negative etiology opinion concerning the Veteran's claimed hearing loss and tinnitus.  The Board directed that an additional examination be conducted, to include consideration of all pertinent evidence of record.  

On remand, an examination was carried out in February 2010.  The examiner did not reference any audiological findings, either in service or thereafter.  He concluded that tinnitus was not likely secondary to military noise exposure and rationalized that there was nothing in the claims file or the medical records to contradict his opinion.  Notably, he did not provide an opinion regarding the etiology of the Veteran's hearing loss.  He also failed to provide a discussion of the evidence specifically identified by the Board as relevant to the claims.  Due to the deficiencies in this examination report, the Board finds that it is insufficient for the purpose of deciding the Veteran's appeal, and that another examination must be carried out.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Court has held that the Board is obligated by law to ensure that the RO complies with its directives; and where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

In light of the above discussion, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of bilateral hearing loss disability and tinnitus.  Send the claims folder to the examiner or examiners for review of pertinent documents therein. The examination report should reflect that such a review was conducted.

All indicated tests and studies should be accomplished and the findings reported in the examination report.  The examiner should also elicit a complete history from the Veteran, the pertinent details of which should be recited in the examination report.  

The examiner should advance an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent); at least as likely as not (i.e., probability of 50 percent); or less likely than not (i.e., probability less than 50 percent) that the Veteran's bilateral hearing loss disability had its onset during active service or otherwise originated during such service.

The examiner should also advance an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent); at least as likely as not (i.e., probability of 50 percent); or less likely than not (i.e., probability less than 50 percent) that the Veteran's tinnitus had its onset during active service or otherwise originated during such service.

A discussion of the complete rationale for all opinions expressed should be included in the examination report.  In discussing his or her conclusions, the examiner should specifically account for the Veteran's lay statements regarding acoustic trauma in service as well as his symptoms from service to the present.  The examiner should also account for the audiometric findings during service and at the July 1979 examination.

2.  Upon completion of the examination, review the examiner's report for specific compliance with the Board's directive.  Any inadequacies should be addressed prior to recertification to the Board.  

3.  The Veteran is hereby notified that it is his responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

4.  Readjudicate the claims on appeal, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


